ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-218, concluding that ERIKA J. INOCENCIO of EAST ORANGE, who was admitted to the bar of this State in 2002, should be censured for violating RPC 1.15(d) and Rule 1:21— 6 (recordkeeping); RPC 5.5(a)(2)(assisting a nonlawyer in the unauthorized practice of law); and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete twelve hours of continuing legal education over the next two years, in addition to the annual continuing legal education requirements, and that two hours of the additional continuing legal education should be in the area of trust accounting;
And good cause appearing;
It is ORDERED that ERIKA J. INOCENCIO is hereby censured; and it is further
ORDERED that respondent should be required to complete twelve hours of continuing legal education over the next two years, in addition to the annual continuing legal education requirements, and that two hours of the additional continuing legal education should be in the area of trust accounting; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*234ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.